IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-90,843-02 & 90,843-03


               EX PARTE NELSON ISAC FERNANDEZ-LOPEZ, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NOS. 114-0079-18-A & 114-1652-18-B IN THE 114TH DISTRICT COURT
                            FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of unlawful interception, use, or disclosure of wire, oral, or

electronic communications and organized criminal activity, and sentenced to ten years and forty-five

years’ imprisonment respectively. The Twelfth Court of Appeals affirmed his convictions.

Fernandez- Lopez v. State, Nos. 12-19-00110-CR & 12-19-00133-CR (Tex. App. — Tyler, Sept. 9,

2020). Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On February 9, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded these applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact
and conclusions of law. We remand these applications to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish